DETAILED ACTION
This is an Allowance based on the 16/871,725 application filed on 05/11/2020 and which claims as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/202 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lightner on 10/12/2021.



	Claim 1 has been amended as follows:
	On line 2, “the weight-supporting apparatus” has been amended to ---the at least one weight-supporting apparatus---
	On line 4, “a weight-bearing component,” has been amended to ---a weight-bearing component, wherein the weight-bearing component is chosen from the group consisting of a standard weight bar, an Olympic weightlifting bar, a trap bar, a yoke bar, a cambered bar, a Swiss bar, a curl bar, and a carry bar,---
	On line 8, “the weight-supporting apparatus” has been amended to ---the at least one weight-supporting apparatus---
	
	Claim 2 has been cancelled. 

	Claim 8 has been amended as follows:
	On lines 1-5, “the integrated scale of at least one of the first weight-supporting apparatus and the second weight- supporting apparatus, the user controls configured to permit user calibration of the integrated scale prior to placement of a weight upon at least one of the first or the second weight-supporting apparatus” has been amended to ---at least one of the integrated scale or the second integrated scale of the first weight-supporting apparatus and the second weight-supporting apparatus, respectively, the user controls configured to permit user calibration of the integrated scale prior to placement of the weight bearing component upon at least one of the first or the second weight-supporting apparatus---

	Claim 14 has been amended as follows:
	On lines 2-3, “the weight-supporting apparatus” has been amended to –the first and second weight-supporting apparatuses---

	Claim 15 has been amended as follows:
	On lines 2-3, “the remote device, the weight change detected by the integrated weight sensor of at least one of the first weight-supporting apparatus or the second weight-supporting apparatus” has been amended to –the one or more remote devices, the weight change detected by at least one of the integrated scale or the second integrated scale of the first weight-supporting apparatus and the second weight-supporting apparatus, respectively---

	Claim 16 has been amended as follows:
	On line 2, “weight-supporting apparatus,” has been amended to ---weight-supporting apparatus, wherein the first weight-bearing component is chosen from the group consisting of a standard weight bar, an Olympic weightlifting bar, a trap bar, a yoke bar, a cambered bar, a Swiss bar, a curl bar, and a carry bar,---
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose an exercise system in combination with all the structural and functional limitations of the independent claims and further comprising a 
The closest prior art of record includes Sergakis et al (US 11,110,316), Watterson et al (US 10,293,211), and Silveira (US2020/0023226).
Sergakis et al discloses an assembly for weightlifting racks having a weight-supporting apparatus (the bracket shown in Figure 1) for use with an upright exercise equipment apparatus (weight cage) and for receiving a weight-bearing component consisting of standard weight bar, an Olympic weightlifting bar, a trap bar, a yoke bar, a cambered bar, a Swiss bar, a curl bar, and a carry bar (the bracket is configured to accept at least a standard weight bar). Sergakis et al fails to disclose any electrical components, more specifically a display configured to display data associated an integrated scale and an integrated weight sensor.
Watterson et al discloses a treadmill (broadly considered an upright exercise equipment apparatus) having two weight supporting apparatuses on either side of the treadmill, configured to receive a weight bearing component (dumbbells or kettlebells), a weight scale in the weight rack (see column 11, lines 30-39) and a weight sensor (210) in the deck of the treadmill, wherein the display (114) can display weight data. Watterson et al fails to disclose that the weight bearing component consists of standard weight bar, an Olympic weightlifting bar, a trap bar, a yoke bar, a cambered bar, a Swiss bar, a curl bar, and a carry bar. Further, it would not be obvious to modify the device of Watterson et al such that the weight-bearing 
Silveira discloses a weightlifting machine having a weight-supporting apparatus (132) configured for use with an upright exercise equipment apparatus (exercise cage of Figure 1) and for receiving a weight-bearing component (140), and a display (151) and a weight sensor (237). Silveira fails to disclose both an integrated scale and an integrated weight sensor, where the display is configured to display weight data from the integrated scale and weight sensor and that the upright exercise equipment apparatus consists of standard weight bar (the weight bar), an Olympic weightlifting bar, a trap bar, a yoke bar, a cambered bar, a Swiss bar, a curl bar, and a carry bar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784